DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
Response to Remarks
This Office action is considered fully responsive to the amendment filed September 1, 2022.
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. 
Although Applicant has perfected foreign priority, the earliest effective filing date of the instant application is October 02, 2019. The provisional application of Ryu (provisional application 62/900,597) has a filing date of September 15, 2019 which predates the earliest effective filing date of the instant application.  Furthermore, Examiner disagrees that the provisional application of Ryu does not support Examiner’s citations to Ryu as evidenced below.  Therefore, Ryu is properly applied as prior art against the instant application despite Applicant arguing otherwise (page 8, Remarks) .  
	Specifically, para. 0081 of the Provisional Application supports para. 0100 of Ryu.  Para. 0081 reads: In some systems, one MAC-CE 220 may be used to activate different sets of TCI states in different CCs 225 or serving cells.
	Para. 0047 of the Provisional Application supports para. 0064 of Ryu.  Para. 0047 reads: The term “cell” refers to a logical communication entity used for communication with a network device 105 (e.g., over a carrier), and may be associated with an identifier for distinguishing neighboring cells (e.g., a physical cell identifier (PCID), a virtual cell identifier (VCID)) operating via the same or a different carrier.
Para. 0084 of the Provisional Application supports para. 0103 of Ryu.  Para. 0084 reads: For example, a first set of activated TCI states may be selected (e.g., by base station 105-a) for the first CC 225-a, and a second set of activated TCI states may be selected for the second CC 225-b. While first and second CCs 225 and TCI states are discussed in various examples herein, the techniques provided herein may be used on any number of CCs or BWPs. In some cases, the MAC-CE 220 may include a number of octets 230 that may be used to activate different CCs 225. For example, each octet 230 may indicate a serving cell ID and a BWP ID that is activated. In some cases, a reserved bit (R) in each octet 230 may indicate whether TCI states associated with the activated CC/BWP are to be applied to other CCs/BWPs. For example, if a reserved bit in first octet 230-a is set to zero, the TCI states associated with the indicated CC/BWP may not be applied to other CCs/BWPs. However, if
the reserved bit is set to one, then one or more TCI states of the CC/BWP indicated in the first octet 230-a may be applied to one or more other CCs/BWPs. In some cases, a TCI state of the CC/BWP indicated in the first octet 230-a may be associated with a first reference signal (e.g., beamforming parameters, such as QCL-TypeD parameters, for receiving the first reference signal may be used for data communications via the indicated CC/BWP), and for each remaining CC 225 in a group of CC (e.g., CCs in a same frequency band) may have a TCI state activated that has the same first reference signal (i.e., TCI states with same QCLTypeD reference signals are activated in other CCs). Thus, corresponding activated TCI states of other CCs 225 may have different TCI state IDs, but may be activated based on the QCL-TypeD parameters.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the CC of Ryu corresponds to a serving cell of the present invention and is different from the TRP of the present invention, which has the concept of physically different cell sites in a single logical cell, page 8, Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the feature of indicating whether the TCI states are commonly applied to other serving cells is different from the feature of the TCI states, which are activated for the BWP that was configured in a single serving cell, being related to either a first TRP or a second TRP, page 8, Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues while the provisional application does refer to a reserved bit, the provisional application discloses that this reserved bit "may be reserved for future use" (provisional application, paragraph 113). Ryu's provisional application does not disclose or suggest that the reserved bit R "indicates an activation state or a deactivation state of each TCI state among the plurality of TCI states" as recited in the independent claims. 
The applicant has provided a verified translation of the foreign priority documents to perfect the claim to foreign priority. Accordingly, Ryu is prior art only with respect to the subject matter disclosed in the provisional application. As the provisional application does not disclose or suggest the "one bit" recited in the independent claims, Ryu does not remedy the deficiencies of Samsung (page 9, Remarks).
	Examiner respectfully disagrees.  Para. 0103 of Ryu discloses a reserved bit may indicate whether TCI states associated with the activated CC/BWP, i.e. TCI states are in an activation state.
	Applicant argues the previously rejected dependent claims are allowable by virtue of their dependencies from allegedly allowable independent claims (page 9, Remarks).
	Examiner respectfully disagrees, as the rejections are maintained as indicated in the Claim Rejections section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 10-11, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG: “Support of Multiple Beam Indication for Multiple TRPs", 3GPP DRAFT; R2-1911359, vol. RAN WG2, no. Prague, Czech Republic; 20190824 - 20190830 16 August 2019 (2019-08-16), XP051769116 (“Samsung”) [provided by Applicant] in view of U.S. Publication No. 2021/0084625 A1 to Ryu et al. (“Ryu”).
As to claim 1, Samsung discloses a method performed by a terminal in a wireless communication system (fig. 2, UE), the method comprising: 
receiving a radio resource control (RRC) message configuring a plurality of transmission configuration indicator (TCI) states associated with a physical downlink shared channel (PDSCH) (fig.2,p.3); 
receiving a medium access control (MAC) control element (CE) including information bits corresponding to the plurality of TCI states  and indicating that at least one TCI state among the plurality of TCI states is associated with a transmission and reception point (TRP), and wherein the at least one TCI state is activated for a bandwidth part (BWP) of a serving cell (page 2, Fig. 6.1.3.14-1, illustrating MAC CE with various octets of bits used to select maximum 8 TCI states; “R”, BWP ID, Serving Cell ID), the TRP being one of a first TRP or a second TRP (p.2, TRP (i.e. the naming of first or second is arbitrary and TRP will map to either first or second)), wherein the information bits indicates an activation state or a deactivation state of each TCI state among the plurality of TCI states (page 2, TCI States Activation/Deactivation for UE-specific PDSCH MAC CE);
receiving, from the TRP, downlink control information (DCI) scheduling a PDSCH, the DCI including TCI information indicating a TCI state for the PDSCH from the at least one TCI state for the TRP (fig.2: DCI based beam selection, DCI indicates one entry among the entries which are indicated in the UE-specific PDSCH MAC CE); and 
receiving, from the TRP, the PDSCH scheduled by the DCI based on the TCI state indicated by the TCI information (page 2, TCI states configured for PDSCH transmission).
	Samsung does not expressly disclose including information bits corresponding to the plurality of TCI states  and 1 bit indicating that at least one TCI state f among the plurality of TCI states is associated with a transmission and reception point (TRP) which is one of a first TRP or a second TRP, wherein one bit of the information bits indicates an activation state or a deactivation state of each TCI state among the plurality of TCI states, and wherein the at least one TCI state is activated for a bandwidth part (BWP) of a serving cell.
	Ryu discloses one MAC-CE 220 may be used to activate different sets of TCI states in different CCs 225 or serving cells (para. 0100)  [[0064] The term “cell” refers to a logical communication entity (i.e. reading upon claimed TRP) used for communication with a network device 105 (e.g., over a carrier), and may be associated with an identifier for distinguishing neighboring cells (e.g., a physical cell identifier (PCID), a virtual cell identifier (VCID)) operating via the same or a different carrier] and a first set of activated TCI states may be selected (e.g., by base station 105-a) for or be associated with the first CC 225-a, and a second set of activated TCI states may be selected for or be associated with the second CC 225-b. While first and second CCs 225 and TCI states are discussed in various examples herein, the techniques provided herein may be used on any number of CCs or BWPs. In some cases, the MAC-CE 220 may include a number of octets 230 that may be used to activate different CCs 225. For example, each octet 230 may indicate a serving cell ID and a BWP ID that is activated. In some cases, a reserved bit (R) (i.e. reading upon 1 bit/one bit) in each octet 230 may indicate whether TCI states associated with the activated CC/BWP are to be applied to other CCs/BWPs. For example, if a reserved bit in first octet 230-a is set to zero, the TCI states associated with the indicated CC/BWP may not be applied to other CCs/BWPs. However, if the reserved bit is set to one, then one or more TCI states of the CC/BWP indicated in the first octet 230-a may be applied to one or more other CCs/BWPs (para. 0103).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the bit of Ryu into the invention
of Samsung. The suggestion/motivation would have been to have communication configuration techniques for carrier aggregation in a wireless communications system. (Ryu, para. 0002). Including the bit of Ryu into the invention of Samsung was within the
ordinary ability of one of ordinary skill in the art based on the teachings of Ryu.
As to claim 5, Samsung and Ryu, further discloses the method of claim 1, wherein PDSCHs scheduled by a first physical downlink control channel (PDCCH) from the first TRP and a second PDCCH from the second TRP overlap in time and frequency domain  (Samsung, page 1, for multiple PDCCH based multi-TRP/panel transmission, [.] the total number of MIMO layers of scheduled PDSCHs is up to reported UE MIMO capability, if resource allocation of PDSCHs are overlapped).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 11 applies.
As to claim 6, see similar rejection to claim 1.  Claim 6 pertains to the transmitter, claim 1 pertains to the receiver, and the same citations apply.  Fig. 2 illustrates the TRP.
As to claim 10, see similar rejection to claim 5.  Claim 10 pertains to the transmitter, claim 5 pertains to the receiver, and the same citations apply.  
As to claim 11, see similar rejection to claim 1.  It is implicit that there is a processor within the UE structure at fig. 2 which performs the functional imitations, and that there is a structure which receives the signaling as part of the UE structure illustrated.  However, Samsung does not expressly disclose the limitations “a transceiver configured to transmit and receive a signal.”  
Ryu at para. 0135-0137 discloses a UE 115 that contains a transceiver 1020 and a processor.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the UE structure and bit of Ryu into the invention of Samsung. The suggestion/motivation would have been to have communication configuration techniques for carrier aggregation in a wireless communications system. (Ryu, para. 0002). Including the UE structure and bit of Ryu into the invention of Samsung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ryu.
As to claim 15, Samsung and Ryu further disclose the terminal of claim 11, wherein PDSCHs scheduled by a first physical downlink control channel (PDCCH) from the first TRP and a second PDCCH from the second TRP overlap in time and frequency domain (Samsung, page 1, for multiple PDCCH based multi-TRP/panel transmission, [.] the total number of MIMO layers of scheduled PDSCHs is up to reported UE MIMO capability, if resource allocation of PDSCHs are overlapped).  In addition, as the primary reference teaches the claim limitations, the same suggestion/motivation of claim 11 applies.
As to claim 16, see similar rejection to claim 6.  Fig. 2 of Samsung at the transmission and reception point (TRP), the antenna is the transceiver, as it performs the transmission and reception. It is implicit that within the TRP structure there is a controller that performs the functions claimed.
Ryu at fig. 14, para. 0189 discloses a base station 1405 with a transceiver 1420 and processor 1440.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the base station structure and bit of Ryu into the invention of Samsung. The suggestion/motivation would have been to have communication configuration techniques for carrier aggregation in a wireless communications system. (Ryu, para. 0002). Including the base station structure and bit of Ryu into the invention of Samsung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ryu.
As to claim 20, see similar rejection to claim 10.
Claims 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG: “Support of Multiple Beam Indication for Multiple TRPs", 3GPP DRAFT; R2-1911359, vol. RAN WG2, no. Prague, Czech Republic; 20190824 - 20190830 16 August 2019 (2019-08-16), XP051769116 (“Samsung”) [provided by Applicant] in view of U.S. Publication No. 2021/0084625 A1 to Ryu et al. (“Ryu”) and in further view of ASUSTEK: "Enhancements on multiple TRP or panel transmission”, 3GPP DRAFT; R1-1907443 ENHANCEMENTS ON MULTIPLE TRP OR PANEL TRANSMISSION, vol. RAN WG, no. Reno, USA; 20790513 - 20190517 13 May 2019 (2019-05-13), XP051728875 (“Asustek”) [provided by Applicant].
As to claim 3, Samsung and Ryu does not expressly disclose the method of claim 1, wherein the RRC message further configures a control resource set (CORESET) for the BWP of the serving cell with an index for the CORESET.
	Asustek discloses enhancement for multi-TRP operation, teaches that the CORESET configuration includes an identifier to allow distinction between the TRPs (p. 2-3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the CORESET configuration of Asustek into the invention of Samsung and Ryu. The suggestion/motivation would have been to have enhancements on multi-TRP/panel transmission (Asustek, page 1). Including the CORESET of Asustek into the invention of Samsung and Ryu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Asustek.
As to claim 8, see similar rejections to claim 3.    Claim 8 pertains to the transmitter, claim 3 pertains to the receiver, and the same citations apply.  
As to claim 13, Samsung and Ryu does not expressly disclose terminal of claim 11, wherein the RRC message further configures a control resource set (CORESET) for the BWP of the serving cell with an index for the CORESET.
Asustek discloses enhancement for multi-TRP operation, teaches that the CORESET configuration includes an identifier to allow distinction between the TRPs (p. 2-3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the CORESET configuration of Asustek into the invention of Samsung and Ryu. The suggestion/motivation would have been to have enhancements on multi-TRP/panel transmission (Asustek, page 1). Including the CORESET of Asustek into the invention of Samsung and Ryu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Asustek.
As to claim 18, see similar rejections to claim 8.
Allowable Subject Matter
Claims 4, 9, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463